UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1686


In re: LUIS ALBERIO MISAS RUEDA, a/k/a Carlos E. Sanchez,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Luis Alberio Misas Rueda, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Luis Alberio Misas Rueda petitions for a writ of mandamus seeking an order from

this court directing the Department of Homeland Security to schedule and hold a removal

hearing in his immigration proceedings.     We lack jurisdiction to consider Rueda’s

petition. Under 8 U.S.C. § 1252(g) (2012), “no court shall have jurisdiction to hear any

cause or claim by or on behalf of any alien arising from the decision or action by the

Attorney General to commence proceedings, adjudicate cases, or execute removal orders

against any alien under this chapter.” We therefore dismiss the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                PETITION DISMISSED




                                           2